Exhibit Celsius strengthens Board with one of the most seasoned consumer products marketing executives and former CEO ofRexall Sundown. Delray Beach, FL—January 27, 2010— Celsius Holdings, Inc. (OTCBB: CSUH.OB) announced that Christian Nast joined the board of directors of the company. Mr. Nast has vast consumer products experience with Chesebrough Pond’s, Colgate Palmolive, and Rexall Sundown. He was Executive Vice President of Colgate North America from 1989 to 1995. He served on Rexall’s board of directors from 1993, when the company went public to 2000. Mr. Nast also served as Rexall’s President and COO from 1995 and was named its CEO in 1997 until he retired when Rexall was sold in June 2000 to
